Name: Commission Regulation (EEC) No 3807/92 of 23 December 1992 amending Regulations (EEC) No 2182/77, (EEC) No 985/81 and (EEC) No 2848/89 relating to beef following the replacement of Regulation (EEC) No 569/88 by Regulation (EEC) No 3002/92
 Type: Regulation
 Subject Matter: tariff policy;  trade;  animal product;  foodstuff;  marketing;  trade policy
 Date Published: nan

 Avis juridique important|31992R3807Commission Regulation (EEC) No 3807/92 of 23 December 1992 amending Regulations (EEC) No 2182/77, (EEC) No 985/81 and (EEC) No 2848/89 relating to beef following the replacement of Regulation (EEC) No 569/88 by Regulation (EEC) No 3002/92 Official Journal L 384 , 30/12/1992 P. 0033 - 0034 Finnish special edition: Chapter 3 Volume 47 P. 0040 Swedish special edition: Chapter 3 Volume 47 P. 0040 COMMISSION REGULATION (EEC) No 3807/92of 23 December 1992 amending Regulations (EEC) No 2182/77, (EEC) No 985/81 and (EEC) No 2848/89 relating to beef following the replacement of Regulation (EEC) No 569/88 by Regulation (EEC) No 3002/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Article 7 (3) thereof, Whereas certain products from intervention may be subject to certain restrictions on their use and/or destination; Whereas Commission Regulation (EEC) No 569/88 (3) was replaced by Commission Regulation (EEC) No 3002/92 (4) on the new common detailed rules for verifying the use and/or destination of products from intervention to ensure that the latter are used for the purpose laid down or sent to the destination specified; Whereas those new detailed rules make it necessary to amend the following Regulations as regards references to the entries laid down in Regulation (EEC) No 569/88: - Commission Regulation (EEC) No 2182/77 of 30 September 1977 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community (5), as last amended by Regulation (EEC) No 3988/87 (6), - Commission Regulation (EEC) No 985/81 of 9 April 1981 laying down detailed rules on the sale of frozen beef and veal for export from intervention stocks (7), as last amended by Regulation (EEC) No 1809/87 (8), - Commission Regulation (EEC) No 2848/89 of 22 September 1989 on the sale of certain products of the beef and veal sector held by intervention agencies to certain welfare institutions and bodies (9), as last amended by Regulation (EEC) No 1722/92 (10); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2182/87 is hereby amended as follows: 1. in Article 3 (3), 'Article 13 (3) of Regulation (EEC) No 1687/76` is replaced by 'Article 5 (2) of Commission Regulation (EEC) No 3002/92 (*).` The corresponding footnote ((*) OJ No L 301, 17. 10. 1992, p. 17.) is added; 2. in Article 4 (2), 'Article 13 (3) of Regulation (EEC) No 1687/76` is replaced by 'Article 5 (2) of Regulation (EEC) No 3002/92`; 3. in Article 5 (2), 'Article 12 of Regulation (EEC) No 1687/76` is replaced by 'Article 4 of Regulation (EEC) No 3002/92`; 4. Article 9 is replaced by the following: 'Article 9 In addition to the entries laid down in Regulation (EEC) No 3002/92, Section 104 of T 5 control copies must be completed with one or more of the following: Destinados a la transformaciÃ ³n [Reglamento (CEE) n ° 2182/77] Til forarbejdning (forordning (EOEF) nr. 2182/77) Zur Verarbeitung bestimmt (Verordnung (EWG) Nr. 2182/77) Ã Ã ±Ã ¯Ã ¯Ã ±Ã ©aeueÃ ¬aaÃ ­Ã ¡ Ã £Ã ©Ã ¡ Ã ¬aaÃ ´Ã ¡Ã °Ã ¯ssÃ §Ã ³Ã § [Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬ueÃ ² (AAÃ Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2182/77] For processing (Regulation (EEC) No 2182/77) DestinÃ ©es Ã la transformation [rÃ ¨glement (CEE) n ° 2182/77] Destinate alla trasformazione [regolamento (CEE) n. 2182/77] Bestemd om te worden verwerkt (Verordening (EEG) nr. 2182/77) Destinadas a transformaÃ §Ã £o [Regulamento (CEE) n ° 2182/77]; Section 106 of T 5 control copies must be completed with the date of conclusion of the contract of sale and: - in the case of meat intended for the manufacture of preserved food: system A, - in the case of meat intended for the manufacture of other products: system B.` Article 2 Regulation (EEC) No 985/81 is hereby amended as follows: 1. in Article 1 (2), 'Regulation (EEC) No 1687/76` is replaced by 'Commission Regulation (EEC) No 3002/92 (*)`. The corresponding footnote ((*) OJ No L 301, 17. 10. 1992, p. 17.) is added; 2. in Article 3 (4), 'Article 13 (4) of Regulation (EEC) No 1687/76` is replaced by 'Article 15 of Regulation (EEC) No 3002/92`; 3. Article 6 of Regulation (EEC) No 985/81 is deleted. Article 3 Regulation (EEC) No 2848/89 is hereby amended as follows: 1. in Article 6 (3), 'Article 5 (2) of Regulation (EEC) No 569/88` is replaced by 'Article 5 (2) of Regulation (EEC) No 3002/92`; 2. Article 7 is replaced by the following: 'Article 7 On the dispatch of intervention meat intended for institutions located in another Member State: in addition to the entries laid down in Regulation (EEC) No 3002/92, Section 104 of T 5 control copies must be completed with one or more of the following: Destinados a instituciones [Reglamento (CEE) n ° 2848/89] Bestemt til institutioner (forordning (EOEF) nr. 2848/89) Fuer Einrichtungen bestimmt (Verordnung (EWG) Nr. 2848/89) Ã Ã ©Ã ¡ Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ² [Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬ueÃ ² (AAÃ Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2848/89] For institutions (Regulation (EEC) No 2848/89) DestinÃ ©s Ã des institutions [rÃ ¨glement (CEE) n ° 2848/89] Destinati ad istituzioni [regolamento (CEE) n. 2848/89] Bestemd voor instellingen (Verordening (EEG) nr. 2848/89) Destinados a instituiÃ §Ã µes [Regulamento (CEE) n ° 2848/89].`. Article 4 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Ray MAC SHARRY Member of the Commission